Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


   IRA KLEIMAN, as the personal representative          CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense
   Research, LLC,

                   Plaintiffs,

   v.

   CRAIG WRIGHT,

                   Defendant.


                PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

           Pursuant to Local Rule 56.1, and in support of their Motion for Partial Summary Judgment

  on Defendant’s Affirmative Defenses to the Second Amended Complaint, Plaintiffs submit this

  Statement of Undisputed Material Facts.

           1.     When he was asked at a deposition on March 18, 2020, “[D]id you ever tell Ira that

  he would be releasing you from claims if he accepted shares in Coin-Exch,” Defendant responded,

  “No, I never made any such thing.” Ex. 1 (Mar. 18, 2020 Dep. of Craig S. Wright), at 227:23–

  228:1.

           2.     When Defendant was asked at the same deposition, “Did you ever tell Ira that he

  would be waiving any claims against you if he accepted shares in Coin-Exch,” Defendant again

  answered, “No, I did not say anything like that.” Id. at 228:2–6.

           3.     The share transfers for Coin-Exch that Defendant provided to Ira Kleiman and that

  Ira signed do not include a statement that the shares were provided as part of an agreement that
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 2 of 10



  they would constitute accord and satisfaction (or otherwise release) the claims Plaintiffs assert in

  this case. Ex. 2 (Transfer of Shares), DEF_00001114, at 1114.

         4.      Defendant wrote to Ira Kleiman after Dave Kleiman’s death, “The software Dave

  updated and which I have transferred back in OUR company, and it is OURs as you are Dave’s

  heir . . . .” Ex. 3 (Apr. 24, 2014 Email from Craig S Wright to Ira Kleiman, re: Questions),

  DEFAUS_00627954, at 7954.

         5.      Defendant testified that he never told Ira Kleiman “anything like” the fact that Ira

  “would be waiving any claims against [him] if [Ira] accepted shares in Coin-Exch.” Ex. 1 (Mar.

  18, 2020 Dep. of Craig S. Wright), at 227:23–228:6.

         6.      There is no allegation or evidence in this case that the Estate or W&K have any

  outstanding liability to Defendant. See ECF No. [87] (Amended Answer to Second Amended

  Complaint), at 34 (Set-off defense).

         7.      The Estate of Dave Kleiman (“Estate”) was not a party to the two consent

  proceedings filed by Defendant against W&K Info Defense Research, LLC (“W&K) in Australia

  resulting in consent orders against W&K agreed to on behalf of W&K by Defendant (“Australian

  Court Proceedings”). ECF No. [83-11] (Statements of Claim), at 2.

         8.      The Estate was not a party to the Australian Taxation Office (“ATO”) investigation

  of Defendant and/or Coin-Exch. ECF No. [83-18] (Completion of Audit), at 2.

         9.      W&K was not a party to the ATO investigation. Id.

         10.     The Australian Court Proceedings were closed by the time Plaintiffs found out

  about them. ECF No. [83-22] (Nov. 6, 2013 Judgements), at 8 (judgment entered November 6,

  2013), with ECF No. [50-1] (Decl. of Ira Kleiman), at ¶ 10 (“I first became aware of the two claims




                                                   2
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 3 of 10



  Craig Wright filed in New South Wales Supreme Court on April 15, 2014 when the Australian

  Tax Office contacted me.”).

         11.     Jamie Wilson is an individual who allegedly consented on behalf of W&K to the

  entry of orders in the Australian Court Proceedings. ECF No. [83-19] (Consent Orders), at 3, 5.

         12.     Mr. Wilson testified that he was never a director of W&K. Ex. 4 (Nov. 8, 2019 Dep.

  of Jamie Wilson), at 33:9–11.

         13.     Mr. Wilson testified that he was never a shareholder of W&K. Id. 33:12–14.

         14.     Mr. Wilson testified that he was never an officer of W&K. Id. 33:15–16.

         15.     When he was presented with a copy of an affidavit submitted by Craig Wright in

  the Australian proceeding stating that there had been an August 2013 meeting where it was moved

  that he would “act as a director for purposes of consenting to orders and the company to be wound

  down,” Mr. Wilson responded, “This is my first knowledge that I was acting as a director of the

  U.S. company.” Id. 69:22–70:10.

         16.     Mr. Wilson testified that he would disagree with the account from the minutes of

  the meeting with respect to his appointment as a director of W&K. Id. 71:8–12.

         17.     Mr. Wilson testified, “This is my first that I am being made aware that I was a

  director of the LLC company.” Id.

         18.     In one hearing in the Australian Court Proceedings, Defendant stated that he owned

  more than 50% of W&K. Ex. 5 (Oct. 30, 2013 Registrar Hearing Transcript), at 1:40 (“I have 51%

  of the shares”).

         19.     In a later hearing, he stated that he owned 100% of W&K. Ex. 6 (Nov. 6, 2013

  Registrar Hearing Transcript), at 1:36 (“Yes, I’m now the sole shareholder in an American

  company.”); id. 1:37–38 (“I own all the shares over here and want to bring everything back in.”).



                                                  3
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 4 of 10



         20.     Defendant filed an affidavit in this case disavowing any current or former

  ownership of or director role in W&K. ECF No. [12-2] (Decl. of Craig Wright), at ¶ 12 (“I have

  never been a director, member, shareholder, officer, employee, or representative of W&K or of

  any Florida business.”).

         21.     Defendant also stated in the Australian Court Proceedings that he had control of all

  of W&K’s accounts. Ex 11 (Oct. 30, 2013 Registrar Hearing Transcript), at 2:26–29 (“We have

  actually taken control of the accounts and whatever else, which we’ve got stat decs for that, so

  effectively this is a formality because we have actually – the company has controlled all of the

  accounts now.”).

         22.     Ira Kleiman filed a declaration in this case stating that the Australian Court

  Proceedings were not properly served on W&K. ECF No. [50-1] (Decl. of Ira Kleiman), at ¶ 10.

         23.     Defendant purported to appear for W&K as its “Director/Australian Agent” and

  listed his Australian address as the “[a]ddress for service” for W&K. ECF No. [83-30] (Aug. 19,

  2013 Acknowledgments of Liquidated Claim), KLEIMAN_00559309, at 3.

         24.     In an affidavit filed in the Australian Court Proceedings, Defendant stated that

  W&K had been served by “mailing” a copy of the statement of claim to W&K’s registered mailing

  address, and by “leaving” a copy at W&K’s registered address for service. Ex. 7 (Statement of

  Claim), DEFAUS_01073503 at 3506.

         25.     To the extent Defendant has any evidence of attempted mailings to W&K, it is only

  of mailing of a “notice of listing” document to the U.S. Ex. 8 (Jan. 9, 2020 Dep. of Zachary Eisner),

  at 104:6–18, 106:9–12, 106:21–22, 116:25–117:22.

         26.     Service in the Australian Consent Proceedings was purportedly mailed to W&K’s

  mailing address. ECF No. [83-4] (Affidavit of Craig S Wright), at 4, 8.



                                                   4
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 5 of 10



          27.    Service in the Australian Consent Proceedings was not purportedly mailed to

  W&K’s registered address for service of process. Id.

          28.    Service was purportedly effected at W&K’s registered address for service “by

  leaving it with the Defendant.” Id. at 4.

          29.    W&K is a Florida LLC. Id.; ECF No. [83-3] (Electronic Articles of Organization),

  at 2.

          30.    Furthermore, the “notice of listing” did not include the statement of claim, a

  summons, or any information about the lawsuit except for the case number, case title, and a listing

  date for one of the proceedings. Ex. 8 (Eisner Dep.), Ex. 13 (PAIGE 00001908), at 1.

          31.    Australian attorney Gordon Thomas Grieve, retained by Defendant’s counsel,

  submitted an affidavit in this case opining that Australian law requires that Hague Convention

  service be performed via the designated Central Authority, upon application to the Australian

  court’s Registrar. ECF No. [33-1] (Affidavit of Gordon Thomas Grieve), at ¶¶ 49–56.

          32.    W&K was not served with the Australian Court Proceedings via the county sheriff.

  ECF No. [83-4] (Affidavit of Craig S Wright), at 3.

          33.    Defendant listed his Australian address as W&K’s “[a]ddress for service” in the

  Australian Court Proceedings. ECF No. [83-30] (Aug. 19, 2013 Acknowledgments of Liquidated

  Claim), KLEIMAN_00559309, at 3, 5.

          34.    Defendant purported to appear for W&K as its “legal agent and representative” and

  its “Director/Australian Agent.” Id.

          35.    Defendant filed documents in the Australian Court Proceedings purporting to

  acknowledge a “debt” on behalf of W&K to him, and to give “consent” to the entry of judgment

  against W&K. ECF No. [83-19], at 2, 5; ECF No. [83-30], at 2.



                                                  5
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 6 of 10



         36.     Defendant has disclaimed any role as a director, member, shareholder, officer,

  employee, or representative of W&K in affidavits filed in in this case and in deposition testimony.

  See ECF No. [12-2] (Decl. of Craig Wright), at ¶ 12 (“I have never been a director, member,

  shareholder, officer, employee, or representative of W&K or of any Florida business.”); Ex. 14

  (Apr. 4, 2019 Dep. of Craig S. Wright), at 219:22–23 (“Q. You have no idea who owns W&K? A.

  I do not know that.”); id. 287:17–18 (Q. Did Ms. Nguyen have a role in W&K? A. W&K is not

  my company. I cannot talk about W&K.”).

         37.     The “record of proceedings” in the Australian Court Proceedings state that money

  judgments have been entered in “favour of [Craig Wright],” and that it is “the agreement of the

  parties that [Craig Wright] will accept transfer of the intellectual property held by the plaintiff

  [Craig Wright] in full satisfaction of the judgment.” ECF No. [83-22], at 4–5, 8.

         38.     The transcript from the final hearing in the Australian Court Proceedings reflects

  that entry of orders brought the Australian Court Proceedings “to a conclusion.” Ex. 6 (Nov. 6,

  2013 Registrar Hearing Transcript), at 2:3–7 (“REGISTRAR: In respect of matter 56 I make orders

  1 through 4 of the consent order in this matter. I know that brings this matter to a conclusion. In

  respect of matter 59 I make orders 1, 2, and 3 of the consent orders and I note that that also brings

  this matter to a conclusion.”).

         39.     The transcript does not state that final judgment was entered on the merits of

  Defendant’s claims. Id.

         40.     There is no evidence that Plaintiffs’ Civil Theft claim accrued any earlier than Dave

  Kleiman’s death in April 2013 because it specifically alleges theft from Dave Kleiman’s estate

  and/or W&K after Dave Kleiman’s death. ECF No. [83] (Second Amended Complaint), at 46.




                                                   6
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 7 of 10



          41.       The initial complaint in this case was filed on February 14, 2018. ECF No. [1]

  (Complaint).

          42.       Defendant has acknowledged that Plaintiffs’ remaining claims accrued no earlier

  than Dave Kleiman’s death in April 2014 and may have accrued later. ECF No. [33] (Motion to

  Dismiss), at 37.

          43.       Following Dave Kleiman’s death, Defendant first contacted the Kleiman family in

  February 2014. Ex. 1 (Mar. 18, 2020 Dep. of Craig S. Wright), at 124:2–22.

          44.       In February 2014, Defendant contacted Dave’s father and wrote that he was trying

  “to help [] recover what Dave owned.” Ex. 9 (Feb. 11, 2014 Email from Craig S Wright to Louis

  Kleiman, re: Dave), KLEIMAN_00008280, at 8280.

          45.       In April 2014, Defendant wrote to Ira Kleiman stating he would provide Ira or the

  Estate of David Kleiman with shares allegedly worth millions in a new company that Defendant

  had formed. Ex. 3 (Apr. 23, 2014 Email from Craig S Wright to Ira Kleiman, re: Questions),

  DEFAUS_00627954, at 7960 (describing to Ira Kleiman the holdings of the company and future

  distributions).

          46.       When questioned by Ira Kleiman about financial arrangements, Defendant

  responded, “I did the actions to make sure that the court signed off on what Dave and I had

  planned.” Id. at 7972.

          47.       That same email stated that Defendant would provide cash payments to Ira Kleiman

  or the Estate of David Kleiman. Id.

          48.       In 2014, Defendant took actions to remove Dave Kleiman as the registered agent

  of W&K. Ex. 10 (2014 Limited Liability Company Reinstatement filed Mar. 28, 2014),

  KLEIMAN_00299177, at 9177.



                                                    7
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 8 of 10



          49.       Defendant wrote to Ira Kleiman in April 2014 that Defendant was “not trying to

  take anything from Dave’s estate” and that Ira would receive a $12 million payment in October

  2014. Ex. 3 (Apr. 23, 2014 Email from Craig S Wright to Ira Kleiman, re: Questions),

  DEFAUS_00627954, at 7960 (describing to Ira the holdings of the company and future

  distributions).

          50.       When that payment never arrived, Defendant blamed the delay on the ATO

  investigation and continued to promise that the Estate would be compensated when the

  investigation closed. Ex. 11 (Aug. 28, 2015 emails from Craig Wright to Ira Kleiman, re:

  Communication), KLEIMAN_00004269, at 4269.

          51.       Defendant stopped responding to Ira Kleiman’s emails by October 9, 2015. Ex. 12

  (Oct. 9, 2015 email from Ira Kleiman to Craig Wright), KLEIMAN_00398939, at 8939.

          52.       The uncontroverted evidence is that it was not until Defendant stopped responding

  to email on October 9, 2015 that Ira Kleiman realized he would likely have to sue Defendant. Id.

          53.       Plaintiffs were located in Florida during the times relevant to this case. ECF No.

  [83-3] (Electronic Articles of Organization), at 2; ECF No. [83-4], at 4; Ex. 13 (Apr. 8, 2019 Dep.

  of Ira Kleiman), at 8:14–15, 9:3–14; Ex. 17 (Jan. 9, 2020 Dep. of Zachary Eisner), at 44:5–9,

  45:18–23.

          54.       Defendant and Dave Kleiman conducted “[w]ork and research . . . under the US

  Dept. of Homeland Security DHS BAA” via W&K in Florida. ECF No. [83-4], at 4–5.




                                                    8
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 9 of 10




  Dated: May 8, 2020                        Respectfully submitted,


                                            s/ Andrew S. Brenner
                                            Andrew S. Brenner, Esq.
                                            BOIES SCHILLER FLEXNER LLP
                                            100 SE 2nd Street, Suite 2800
                                            Miami, Florida 33131
                                            abrenner@bsfllp.com

                                            Velvel (Devin) Freedman, Esq.
                                            ROCHE CYRULNIK FREEDMAN LLP
                                            200 S. Biscayne Blvd.
                                            Suite 5500
                                            Miami, Florida 33131
                                            vel@rochefreedman.com

                                            Kyle W. Roche, Esq.
                                            Joe Delich, Esq.
                                            Admitted Pro Hac Vice
                                            ROCHE CYRULNIK FREEDMAN LLP
                                            185 Wythe Avenue F2
                                            Brooklyn, New York 11249
                                            kyle@rochefreedman.com


                                            Counsel to Plaintiffs Ira Kleiman as
                                            Personal Representative of the Estate of
                                            David Kleiman and W&K Info Defense
                                            Research, LLC.




                                        9
Case 9:18-cv-80176-BB Document 495 Entered on FLSD Docket 05/08/2020 Page 10 of 10



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 8, 2020 a true and correct copy of the foregoing was

   filed under Seal with CM/ECF, and served by E-mail to all counsel of record.


                                                      /s/ Andrew S. Brenner
                                                      ANDREW S. BRENNER




                                                 10
